     Case: 1:17-md-02804 Doc #: 3649 Filed: 03/11/21 1 of 2. PageID #: 509936



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                     )    MDL 2804
 OPIATE LITIGATION                                )
                                                  )    Case No. 1:17-md-2804
 This document relates to:                        )
 All cases                                        )    Judge Dan Aaron Polster
                                                  )
                                                  )    ORDER
                                                  )

        On March 10, 2021, the Court conducted a telephone conference with all parties and

counsel in the referenced case. The Court announced that five cases would be selected to proceed

to trial in new litigation tracks.

        On or before March 31, 2021, the parties must confer with one another and submit a list

of five representative cases to proceed to trial. The parties will be required to work with Special

Master David R. Cohen to develop the list of cases, including speaking with him separately.

Counsel must sufficiently explain how the submitted list is representative of the plaintiffs,

defendants and causes of action pending before the Court and how those cases will provide the

parties with the necessary data to advance a global settlement.

        The five selected cases will be set for bellwether trials against pharmacies only and must

include the four national pharmacies that are in Track Three. The parties should discuss whether

any regional or local pharmacies will be included. Each case should have only one cause of action,

presumably either public nuisance or RICO. The purpose of selecting these cases is to provide a

sufficient and representative number of verdicts, along with Track Three and any state cases that

are tried, to provide a basis for global settlement.

        If the parties agree on the five representative cases, a joint list may be submitted. If the

parties cannot agree on five representative cases, they are directed to jointly submit those cases
         Case: 1:17-md-02804 Doc #: 3649 Filed: 03/11/21 2 of 2. PageID #: 509937



upon which they do agree and separately submit recommendations for the remaining cases. To

the extent separate proposals are submitted, the Court will review the parties’ separate lists and

choose the five representative cases. The parties must provide the Court with enough

information so that it will be equipped to meaningfully determine the best cases to proceed to

trial.

                 IT IS SO ORDERED.




                                                  /s/ Dan Aaron Polster March 11, 2021
                                                  DAN AARON POLSTER
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
